ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_03_EN.txt. 42




              Declaration of Judge Skotnikov



   1. I fully support the Court’s decision directing both Parties to “refrain
from sending to, or maintaining in the disputed territory, including the
caño, any personnel, whether civilian, police or security” (Order, opera-
tive clause (1)).
   2. However, I am unable to concur in the second provisional measure
indicated by the Court, which reads as follows :
        “Notwithstanding point (1) above, Costa Rica may dispatch civil-
     ian personnel charged with the protection of the environment to the
     disputed territory, including the caño, but only in so far as it is neces­
     sary to avoid irreparable prejudice being caused to the part of the
     wetland where that territory is situated ; Costa Rica shall consult with
     the Secretariat of the Ramsar Convention in regard to these actions,
     give Nicaragua prior notice of them and use its best endeavours to
     find common solutions with Nicaragua in this respect.” (Ibid., oper-
     ative clause (2).)
   3. First of all, I think that two conditions, well established by the juris-
prudence of the Court, namely the existence of a risk of irreparable harm
to the rights in dispute and urgency, have not been met in this instance.
The Court has come to the conclusion that those conditions have been
fulfilled in respect of the first provisional measure (see ibid., para. 75‑77).
However, the Order contains no assessment whatsoever as to whether
those conditions have been met in respect of the second provisional mea-
sure. The Order refers only to hypothetical prejudice to the environment
(see ibid., para. 80).

   4. I am also of the view that the majority voting in favour of the sec-
ond provisional measure has treated the Court’s duty not to prejudge the
outcome of the merits of the case rather lightly. Moreover, this provi-
sional measure may contribute to aggravating or extending the dispute.

   5. The following reason is given for allowing Costa Rica to dispatch
civilian personnel charged with protecting the environment to the dis-
puted territory, including the caño : “the disputed territory is . . . situated
in the ‘Humedal Caribe Noreste’ wetland, in respect of which Costa Rica
bears obligations under the Ramsar Convention” (ibid., para. 80) and,
therefore, “pending delivery of the Judgment on the merits, Costa Rica
must be in a position to avoid irreparable prejudice being caused to the
part of that wetland where that territory is situated” (ibid.).

40

43 	              certain activities (decl. skotnikov)

   6. It is certainly true that Costa Rica bears obligations under the
Ramsar Convention in respect of “Humedal Caribe Noreste”. However,
the question as to whether those obligations extend to the disputed terri-
tory, including the caño, can only be answered at the merits stage. The
Court correctly states that “the rights at issue in these proceedings derive
from the sovereignty” which both Parties claim in respect of the disputed
area (Order, para. 56). The same is obviously true of the obligations of
the Parties, including those under the Ramsar Convention.

   7. The Court has decided that Nicaragua must cease the replanting of
the trees in the disputed territory and must not send inspectors to periodi-
cally monitor the reforestation process and any changes which might
occur in the region, including the Harbor Head Lagoon, because “this
situation creates an imminent risk of irreparable prejudice to Costa Rica’s
claimed title to sovereignty over the said territory and to the rights deriv-
ing therefrom” (ibid., para. 75). However, the presence in the disputed
territory of Costa Rica’s personnel charged with protecting the environ-
ment can only be equally prejudicial to Nicaragua’s claimed title to sov-
ereignty over that territory.

   8. The Court has stated that “the title to sovereignty claimed by Costa
Rica over [the disputed territory] is plausible” (ibid., para. 58), that “the
Court is not called upon [for the purposes of considering a request for the
indication of provisional measures] to rule on the plausibility of the title
to sovereignty over the disputed territory advanced by Nicaragua” (ibid.),
and that “the provisional measures it may indicate would not prejudge
any title” (ibid.).
   9. It follows that the plausibility of the rights claimed by Costa Rica
cannot provide any basis for putting the Applicant in a more favourable
position than Nicaragua. This, unfortunately, appears to be the result of
the second provisional measure.
   10. Costa Rica’s activities which the Court is allowing in the disputed
territory by indicating the second provisional measure are to be carried
out by Costa Rica’s civilian personnel “in so far as it is necessary to
avoid irreparable prejudice being caused to the part of the wetland
where that territory is situated” (ibid., operative clause (2)). Actions
which may be taken by Costa Rica under the above provision poten-
t­
 ially go well beyond the reforestation and monitoring contemplated
by Nicaragua. I well understand that this was not the majority’s intention
in voting in favour of operative clause (2) but, unfortunately, this
does create a risk of aggravating and extending the dispute before
the Court and making it more difficult to resolve. In giving its reasons
for indicating the first provisional measure, the Court also notes that
Nicaragua’s activities in the disputed territory give rise “to a real
and present risk of incidents liable to cause irremediable harm in
the form of bodily injury or death” (ibid., para. 75). The majority should
have been aware that activities undertaken by Costa Rica in

41

44 	              certain activities (decl. skotnikov)

accordance with the second provisional measure may pose the same
danger.
   11. Let me note that it has not been shown, or even argued by the Par-
ties, that any presence of either Costa Rica’s or Nicaragua’s personnel in
the tiny disputed territory, including the caño, is necessary in order to
avoid irreparable prejudice being caused to the part of the wetland where
this territory is situated. It is clear from the case file that no personnel
were present in the disputed territory before Nicaragua embarked on its
caño operation in October 2010.
   Costa Rica itself did not request the Court to indicate a provisional
measure allowing it to send personnel to the disputed territory (see Order,
para. 75). The second provisional measure is indicated purely on the
Court’s initiative (see ibid., para. 76).
   12. In my view, the Court should have dealt with the issue of protec-
tion of the environment in exactly the same way as it dealt with the issue
concerning the prevention of criminal activity in the disputed territory. It
noted in the reasoning in the Order that
     “in the absence of any police or security forces of either Party, each
     Party has the responsibility to monitor that territory from the terri-
     tory over which it unquestionably holds sovereignty, i.e., in Costa
     Rica’s case, the part of Isla Portillos lying east of the right bank of
     the caño, excluding the caño ; and, in Nicaragua’s case, the
     San Juan River and Harbor Head Lagoon, excluding the caño ;
     and . . . it shall be for the Parties’ police or security forces to co-op-
     erate with each other in a spirit of good neighbourliness, in particular
     to combat any criminal activity which may develop in the disputed
     territory” (ibid., para. 78).

  13. A similar call by the Court on the Parties to co‑operate in a spirit
of good neighbourliness in protecting the environment of the area would
have been well justified given that this is a shared and inseparable wetland
comprising the “Humedal Caribe Noreste” and the “Refugio de Vida Sil-
vestre Río San Juan” (see ibid., para. 79). The Court indeed

     “remind[ed] the Parties that, under Article 5 of the Ramsar Conven-
     tion :
        ‘[t]he Contracting Parties shall consult with each other about
        implementing obligations arising from the Convention especially
        in the case of a wetland extending over the territories of more than
        one Contracting Party or where a water system is shared by Con-
        tracting Parties. They shall at the same time endeavour to coordi-
        nate and support present and future policies and regulations con-
        cerning the conservation of wetlands and their flora and fauna.’”
        (Ibid., para. 79.)

42

45 	             certain activities (decl. skotnikov)

  That is what the Parties are under an obligation to do irrespective of
their competing claims to a small disputed territory situated in the area
protected under the Ramsar Convention.

                                         (Signed) Leonid Skotnikov.




43

